 Case 3:18-cv-14141-FLW-TJB Document 10 Filed 03/29/19 Page 1 of 4 PageID: 45



___________________________________
                                    :
JULIE DERMANSKY,                    :             UNITED STATES DISTRICT COURT
                                    :                  DISTRICT OF NEW JERSEY
            Plaintiff(s),           :
                                    :                 Civil Action No. 18-14141 (FLW)
      -vs-                          :                      ARB: Yes No X
                                    :
AMMOLAND, INC.,                     :              ORDER SCHEDULING CONFERENCE
                                    :
            Defendant(s).           :
____________________________________:


        IT IS on this 29TH Day of March, 2019;

               ORDERED, pursuant to Fed. R. Civ. P. 16, that a scheduling conference be

held before the Honorable Tonianne J. Bongiovanni, on May 14, 2019 at 2:00 p.m. in Court

room 6 East at the United States Courthouse, Trenton, New Jersey, and it is further

              ORDERED that (1) prior to the above conference, all counsel and individuals

who are appearing on their own behalf (or “pro se”) confer on a joint discovery plan (see

L.Civ.R. 26.1(b)); (2) the joint discovery plan, as well as any disputes regarding it, be

submitted to the undersigned no later than three weeks prior to the above conference (see

L.Civ.R. 26.1(b)); the joint discovery plan should NOT be electronically filed, but may be

submitted to Chambers via regular mail, facsimile [(609) 989-0435], or e-mail

[tjb_orders@njd.uscourts.gov]; (3) at the above conference, all parties not appearing pro se

shall be represented by counsel with full authority to speak for their clients in all pretrial

matters (see L.Civ.R. 16.1(a)); (4) Plaintiff(s) notify any party who hereafter enters an

appearance for the above conference and forward to that party a copy hereof; and (5) the

parties are to advise the Honorable Tonianne J. Bongiovanni immediately if this action has

been settled or terminated, so that the above conference may be cancelled.

       Furthermore, counsel and litigants are advised that, pursuant to Fed.R.Civ.P. 26, 30,
 Case 3:18-cv-14141-FLW-TJB Document 10 Filed 03/29/19 Page 2 of 4 PageID: 46



and 33, early disclosure requirements and limitations on depositions and interrogatories will

be enforced; therefore, counsel shall exchange the following information without formal

discovery requests:

               (i)     identities of individuals with knowledge of facts that support your

                       claims on defenses;

               (ii)    A copy of, or description by category and location of, documents and

                       things in the possession of counsel or the parties regarding the disputed

                       issues;

               (iii)   insurance agreements in force; and

               (iv)    statement of the basis for any damages claimed;

and it is further

       ORDERED that the meeting of parties required by Fed.R.Civ.P. 26(f) shall take place

four (4) weeks prior to the date of the initial conference; and it is further

       ORDERED that upon the entry of appearance of any new and/or additional counsel

subsequent to the date of this Order, Plaintiff’s counsel shall send a copy of this Scheduling

Order to the newly appearing attorney(s), but on any third party claim, the counsel for the

third party plaintiff shall send a copy of this Order to the newly entering counsel for third

party defendant(s); and it is further

       ORDERED that all parties shall confer and submit a Joint Discovery Plan to the

Magistrate Judge not less than three (3) weeks prior to the above-stated conference date, as

required by L.Civ.R. 26.1(b) of this Court. The conference date should appear on the

caption of the Joint Discovery Plan, which shall include, at a minimum, the following items:

(1) a brief statement of the facts underpinning the claims or defenses in the action, as well as

a brief statement of the legal issues in the case; (2) a description of all discovery conducted by
 Case 3:18-cv-14141-FLW-TJB Document 10 Filed 03/29/19 Page 3 of 4 PageID: 47



the parties to date; (3) a description of all discovery problems encountered to date, the efforts

undertaken by the parties to remedy these problems, and the parties= suggested resolution of

the problems; (4) a description of the parties= further discovery needs; (5) the parties=

estimate of the time needed to complete discovery; (6) a statement regarding whether expert

testimony will be necessary, and the parties= anticipated schedule for retention of experts

and submission of their reports; (7) a statement regarding whether there should be any

limitation placed upon use of any discovery device and, if so, the reasons the limitation is

sought; (8) a description of any special discovery needs of the parties (e.g., videotape,

telephone depositions, or problems with out-of-state witnesses or documents, or discovery of

digital information) (see L.Civ.R. 26(d)); and it is further

       ORDERED that in all patent cases where the parties cannot agree on a proposed

schedule, the Court will apply the scheduling provisions set forth in the Local Patent Rules

(see generally L.Civ.R. 9.3).

        Sanctions may be imposed pursuant to Fed.R.Civ.P. 16(f) if Counsel or a pro se
litigant either fails to appear at the conference or appears unprepared. Each attendant at
the conference shall be fully familiar with the file, and have full authority to bind his or her
clients in all pretrial matters.



                                             s/ Tonianne J. Bongiovanni
                                            HONORABLE TONIANNE J. BONGIOVANNI
                                            UNITED STATES MAGISTRATE JUDGE
 Case 3:18-cv-14141-FLW-TJB Document 10 Filed 03/29/19 Page 4 of 4 PageID: 48




                         ALTERNATIVE DISPUTE RESOLUTION
                           IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW JERSEY

               Mediation is the Alternative Dispute Resolution (ADR) program in this
Court. Mediation is governed by Local Civil Rule 301.1. The mediation program under this
rule is supervised by a judicial officer (currently United States Magistrate Judge
Falk) who is available to answer any questions about the program.

Any district judge or magistrate judge may refer a civil action to mediation. This may be
done without the consent of the parties. However, the Court encourages parties to confer
among themselves and consent to mediation. Moreover, you are reminded that, when
counsel confer pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and Local
Civil Rule 26.1, one of the topics that must be addressed is the eligibility of a civil action
for participation in ADR.

A civil action may be referred to mediation at any time. However, one of the advantages of
mediation is that, if successful, it enables parties to avoid the time and expense of
discovery and trial. Accordingly, the Court encourages parties to consent to mediation
prior to or at the time that automatic disclosures are made pursuant to Rule 26(a)(1) of
the Federal Rules of Civil Procedure.

If parties consent to mediation, they may choose a mediator either from the list of
certified mediators maintained by the Court or by the selection of a private mediator. If a
civil action is referred to mediation without consent of the parties, the judicial officer
responsible for supervision of the program will select the mediator.

Mediation is non-judgmental. The role of the mediator is to assist the parties in reaching a
resolution of their dispute. The parties may confer with the mediator on an ex parte basis.
Anything said to the mediator will be deemed to be confidential and will not be revealed
to another party or to others without the party's consent. The mediator's hourly rate
is $300.00, which is borne equally by the parties.

If you would like further information with regard to the mediation program please review
the Guidelines for Mediation, Appendix Q to the Local Civil Rules. You may also make
inquiries of the judicial officer responsible for supervision of the program.

Civil actions in which there are pro se parties (incarcerated or not) are not eligible for
mediation.
